Citation Nr: 0212111	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for soft tissue sarcoma as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to service connection for 
soft tissue sarcoma as a result of exposure to herbicides was 
denied.  


FINDINGS OF FACT

There is no competent medical evidence of record indicating 
that the veteran currently has a soft tissue sarcoma.  


CONCLUSION OF LAW

A soft tissue sarcoma as a result of exposure to herbicides 
was not incurred in or aggravated by the veteran's active 
duty and may not be presumed to have been incurred therein.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103A, 
5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The March 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 
38 C.F.R § 3.159(b) (2002).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the basis of the denial of the claim.  
See 38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran was afforded a VA general medical examination in 
March 1998.  See 38 U.S.C. § 5103A (2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

A veteran who, during active service, served in the Republic 
of Vietnam, during the Vietnam Era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6).  If a veteran was exposed to a 
herbicide agent during active service and a soft-tissue 
sarcoma becomes manifest to a degree of 10 percent or more at 
any time after service, such soft-tissue sarcoma shall be 
service connected even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service medical records do not show that the veteran was seen 
for a soft-tissue sarcoma.  

The May 1997 private medical record assessment was benign 
prostatic hypertrophy.  A colonoscopy was performed and the 
impression was colon polyps, status post polypectomy.  The 
March 1998 VA general medical examination impressions 
included colon polyps.  The examiner commented that one year 
ago the veteran had a colonoscopy and two polyps were taken 
out.  A biopsy report was not obtained at that time.  The 
veteran denied any constipation or change in bowel habits.  

At the February 2002 Travel Board Hearing the veteran 
testified that a nurse told him that the polyps could turn 
into cancer.  But when the polyps were removed no one said 
that they were cancers.  Hence, in the absence of proof of a 
present disability there is no basis on which to grant 
service-connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of present disability there can be no 
valid claim).  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has a soft tissue 
sarcoma his claim must be denied.  In reaching this decision 
the Board considered the benefit- of-the-doubt rule, but 
since the preponderance of the evidence is against the 
veteran's claim, this doctrine does not apply.  38 U.S.C. 
§ 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service-connection for soft tissue sarcoma as a result of 
exposure to herbicides is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

